Citation Nr: 1603320	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-33 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an ankle disorder. 

2.  Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant (Veteran) represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1985 to May 1992, from March 2003 to April 2004, and from September 2005 to January 2006.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The claims file consists solely of electronic claims files and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional medical inquiry into each claim on appeal.  

Medical evidence indicates that the Veteran has had sinus and ankle disorders during the appeal period.  Further, evidence indicates that he experienced sinus and ankle problems during service.  Multiple service treatment records (STRs) note complaints during service related to upper respiratory problems.  Further, evidence of record establishes that the Veteran entered active service in March 2003 and September 2005 with residuals of a left ankle fracture he experienced in April 2002.  He should be provided with comprehensive VA compensation examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.   

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his current sinus and left ankle disorders.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include a copy of this remand and any newly associated records obtained as a result of this remand.  The following questions should then be addressed:

(a)  Sinus

(i) What sinus and/or upper respiratory disorders has the Veteran had since October 2009? 

(ii) Is it at least as likely as not (i.e., a probability of 50 percent or greater) that a diagnosed chronic sinus and/or upper respiratory disorder was present in service, was caused by service, or is otherwise related to service? 

In answering these questions, please address the STRs noting complaints of upper respiratory problems. 

(b)  Left Ankle

(i) Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left ankle disorder increased in severity during active duty between March 2003 and April 2004, or between September 2005 and January 2006? 

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

(ii) If the answer to (i) is affirmative, is it clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's pre-service left ankle disability was NOT aggravated (i.e., permanently increased in severity) during service? 

(iii) If the answer to (i) is affirmative, is it clear and unmistakable that the increase in severity of the pre-service left ankle disorder during service was NOT beyond the natural progress of the pre-service disability?  In other words, is it clear and unmistakable that the in-service worsening was merely reflective of the natural progress of the disorder? 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed disorders.   
3.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal.  If a claim remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




